Citation Nr: 0121462	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  91-46 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
concussion syndrome associated with trauma to the brain, 
panic disorder, schizophrenia, headaches, dizziness, and 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 1997 the RO, in pertinent part, granted entitlement 
to service connection for PTSD which was associated with the 
neuropsychiatric disability which is the subject of the 
current appeal, and increased the evaluation for same to 70 
percent effective September 21, 1989, date of claim.  The RO 
also granted entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability, effective March 5, 1993.

The case was most recently before the Board in August 1997.  
At that time the Board adjudicated several issues then 
pending on appeal, and remanded the claim of entitlement to 
an increased evaluation for the service-connected 
neuropsychiatric disability to the RO for further development 
and adjudicative action.

In January 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The old rating criteria for evaluating mental 
disabilities are more favorable to the veteran.  


3.  The veteran is demonstrably unable to obtain or retain 
employment due to his service-connected neuropsychiatric 
disability, post concussion syndrome, chronic brain syndrome 
associated with trauma to the brain, panic disorder, 
schizophrenia, headaches, dizziness, and PTSD.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post concussion 
syndrome, chronic brain syndrome associated with trauma to 
the brain, panic disorder, schizophrenia, headaches, 
dizziness, and PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Diagnostic Codes (DCs) 8045, 9411 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been granted for a psychiatric 
disability for many years.  Specifically, service connection 
was initially established for chronic brain syndrome 
associated with brain trauma and anxiety reaction with 
impairment of smell and history of convulsive disorder upon 
rating action in January 1967.  A 30 percent rating was 
assigned.  This grant was based primarily on service medical 
records (SMRs) which reflect that the veteran sustained 
injury to the brain in a January 1965 motor vehicle accident 
with continuing psychiatric symptoms as reflected upon 
postservice VA examination in December 1966.  

A review of the claims file reflects that over the years, the 
classification of the veteran's service-connected psychiatric 
disability has been altered to reflect current diagnostic 
findings and the disability rating has fluctuated according 
to the severity of symptoms.  The record shows that he has 
received ongoing treatment over the years, outpatient and 
inpatient, for his psychiatric symptomatology.  

For example, he was hospitalized on numerous occasions in the 
late 1960s and was awarded temporary total ratings (TTRs) as 
a result.  The initial 30 percent rating was increased to 50 
percent in a February 1968 rating action, effective from 
February 1, 1968.  Subsequently dated records reflect that 
the veteran continued to be treated for psychiatric 
symptomatology over the years, was hospitalized on many 
occasions, and was awarded numerous TTRs.  

When the current claim was initially filed on September 21, 
1989, the psychiatric disability was diagnosed as panic 
disorder, schizophrenia, and residual type headaches.  The 50 
percent rating continued in effect.  

At the time that this appeal ensued, following an August 1989 
rating action which confirmed and continued the 50 percent 
rating in effect, the RO considered VA outpatient treatment 
records to include a February 1988 record which reflects that 
the veteran was seen for complaints of headaches, dizziness, 
and blurred vision which had been present for the last two 
months.  Upon neurological evaluation in March 1988, he 
described headaches as tightness or squeezing in the head.  
He described his dizziness as left-handed and said that it 
felt like he was going to pass out.  He denied nausea, 
vomiting, or vertigo.  Neurological examination showed that 
he was alert, oriented times three, and that his speech was 
normal.  Muscle strength was 5/5 with normal tone throughout.  
Sensory evaluation showed mild decrease in vibration to both 
feet.  

VA examination in May 1989 showed that the veteran was 
difficult to interview.  He was extremely vague and very 
emotional.  He was dramatic in nature.  His attitude was 
angry, and he was overactive and over-talkative.  Mental 
activity was normal.  He was excessively emotional.  He was 
particularly preoccupied about his physical disabilities.  
When the examiner talked to him about his experiences in 
Vietnam, he became very emotional and cried.  He was unable 
to speak for awhile.  Sensorium appeared to be clear, and he 
appeared to be of at least average intelligence.  The final 
diagnoses were severe PTSD and organic personality disorder, 
secondary to brain damage.  

As indicated above, the 50 percent rating in effect was 
confirmed and continued in an August 1989 rating action.  The 
veteran filed a notice of disagreement with that 
determination, and this appeal ensued.  

Additional VA examination was conducted in November 1989.  At 
that time the veteran was cooperative, talked at length about 
his problems, and his behavior was described as normal.  He 
spoke rapidly and his mental activity was good.  He was 
objectively depressed during the interview, but the examiner 
noted that he was seen laughing and joking with a friend 
prior to the interview.  He was preoccupied with his physical 
complaints and his memories of Vietnam.  He seemed to 
exaggerate his physical complaints considerably.  His history 
was not always consistent.  The examiner saw no evidence of 
schizophrenia; his primary diagnosis was alcohol abuse or 
dependence.  

In May 1990, the 50 percent rating was confirmed and 
continued.  

Additional VA records reflect that the veteran was 
hospitalized in December 1989-January 1990.  His chief 
complain was loss of temper, anger, and nervousness.  He was 
very agitated at some people who were trying to bet some 
money from him so they could buy drugs.  The veteran reported 
nightmares associated with Vietnam and crying spells.  He was 
admitted and underwent medication adjustment.  He was also 
treated for a foot disorder and back complaints.  The primary 
diagnosis was organic brain syndrome, anxiety, and chronic 
alcoholism.  The record reflects that he was discharged on 
the 7th of January 1990, but readmitted two days later due to 
continued anxiety.  He improved with hospitalization.  

VA records show that the veteran was hospitalized again in 
March 1990 essentially for foot problems.  In July 1990, a 
TTR was awarded based on the veteran's late 1989-early 1990 
psychiatric hospitalization, effective from December 13, 1989 
until the end of February 1990.  On March 1, 1990, the 50 
percent rating previously in effect was reinstated.  

The veteran was hospitalized at a VA facility in February-
March 1991 complaining that he was afraid that he was going 
to lose his temper.  He was angry, nervous and unable to 
sleep.  The examiner noted that his mental status was really 
not abnormal.  His mood was calm and his affect concurred 
with his mood.  His speech was normal, he had good eye 
contact, and there were no loose associations.  His judgment 
was poor, and his insight was limited.  He was also treated 
for physical problems.  

The primary mode of therapy was to provide a structured 
support of environment for the veteran with appropriate 
consults for his medical complaints including some physical 
therapy for his low back.  It was noted that he progressed 
slowly, but without difficulty and was allowed to go on pass 
on a weekend.  He returned without any complaints from the 
pass.  The treatment team met just prior to the veteran's 
discharge and concurred that he had reached his maximum 
inpatient benefits.  He was ready to return to his community 
setting.  The prognosis was guarded due to the nature and 
severity of his illness.  It was opined, however, that with 
good medication compliance and follow-up scheduled in the 
mental hygiene clinic, the veteran would be able to control 
his temper and psychiatric problems.  The diagnosis was 
depressive disorder.  

In a June 1991 rating action, another TTR was awarded, 
effective from February 20, 1991, through the end of March 
1991.  The 50 percent rating was reinstated from April 1, 
1991.  

In May 1992, the Board remanded the veteran's claim for an 
increased rating for additional evidentiary development to 
include a period of hospitalization for 
observation and evaluation concerning his psychiatric 
disability.  Prior to the requested hospitalization, the RO 
reviewed a VA hospitalization report which reflected that the 
veteran had been admitted on December 13, 1991, and 
discharged on January 17, 1992, for psychiatric complaints, 
to include auditory hallucinations.  


His course of therapy consisted of one-to-one interaction, 
medication adjustment, and compliance.  He adjusted fairly 
well to the ward.  He improved and was discharged with 
appropriate follow-up.  The RO, in an August 1992 rating 
action, confirmed and continued the 50 percent rating already 
in effect.  

The hospitalization requested in the May 1992 Board remand 
was from June 29, 1992, through July 17, 1992.  Psychological 
evaluation which was conducted on July 6, 1992, reflects that 
the veteran became quite emotional and angry when asked about 
his symptoms and history.  He was tearful and refused some 
testing.  The diagnostic impression was anxiety disorder, 
dysthymia, and rule out PTSD.  The mental examination found 
that he was initially sullen and guarded.  He was responsive 
but tended to ramble at times.  His psychomotor activity was 
variable with speech and non verbal activity increased at 
times and slowed at others.  His affect varied from the 
blunted to the dramatic and was labile.  His mood was 
generally one of angry depression.  His process tended to be 
rambling and somewhat disconnected, but he was relevant and 
coherent most of the time.  There were no delusional 
ideations.  

A VA examination report from July 17, 1992 reflects that the 
veteran was alert, oriented times three, and was friendly and 
cooperative.  His affect was flat and his mood was euthymic.  
His speech was coherent and relevant.  There was no evidence 
of thought disorder.  The examiner opined that he did show 
signs and symptoms of anxiety and depression.  He had a lot 
of somatic complaints and was angry because he did not get a 
higher percentage of service connection.  The final diagnoses 
included dysthymia, episodic alcohol abuse, personality 
disorder, mixed, schizotypical, avoidant, passive/aggressive, 
headache, status post concussion syndrome, and low back pain.  

A VA neurological examination in March 1993 shows that the 
veteran's mental status was alert and oriented to time, 
place, and person.  His judgment and insight were good.  He 
was somewhat impaired as to recent and remote memory.  The 
cranial nerve examination revealed that cranial nerves II-XII 
were intact.  There was impaired sense of smell sensation, 
bilaterally.  

The sensory examination was unremarkable.  An industrial 
survey showed that the veteran was able to perform all 
activities of daily living.  It was noted that he appeared to 
be coping well with his numerous illnesses.  

In a March 1994 rating action, the 50 percent rating for the 
veteran's psychiatric disorder was increased to 70 percent.  
In a Board remand decision from August 1995, additional 
development was requested.  It was pointed out that the 
record now contained a diagnosis of PTSD and that this was 
construed as a claim for service connection.  

Upon VA psychology examination in April 1996 the veteran 
indicated that he was doing worse since last examined in 
1993.  Little things set him off, and he was not sleeping 
well even though he was taking medication.  He said that he 
did nothing but read the newspaper and watched television 
although he avoided shows that pertained to Vietnam.  He said 
that his dreams were occurring more frequently.  He did not 
go out shopping or to see friends.  He often had knots in his 
stomach.  The Mississippi Combat Stress test was well within 
the range to show Vietnam combat related PTSD.  The examiner 
noted that the Minnesota Multiphasic Personality Inventory 
(MMPI) validity scales cast doubt on the reliability of the 
results.  The final diagnoses included chronic, mild to 
moderate PTSD, dysthymic disorder, mild, by history, and 
alcohol dependence and abuse, intermittent.  His current 
Global Assessment of Functioning Scale (GAF) score was 45.  

In a November 1996 addendum to the April 1996 examination, 
the examining physician indicated that the veteran's GAF 
score of 45 indicated serious symptoms which interfered with 
work family, and interactions with others.  The examiner 
noted that the veteran had not worked in some time and would 
probably not be able to for the foreseeable future.  His 
anger, drinking, and general difficulty dealing with others 
did not dispose him to vocational pursuits.  The examiner 
also noted that any organic personality difficulties implied 
a difficulty with flexibility in judgment and reasoning.  

In a March 1997 rating action, the 50 percent rating was 
increased to 70 percent, effective from September 21, 1989.  

Subsequently, PTSD was added as part and parcel of the 
veteran's disability, but the RO confirmed and continued the 
70 percent rating in effect.  The veteran's appeal continues 
as it is argued that a 100 percent rating is warranted for 
his psychiatric disability, now diagnosed as reported on the 
title page of this decision.  

In the Board's August 1997 remand decision, it was determined 
that the most recent VA examination in April 1996 was 
inadequate to evaluate the current state of the veteran's 
service-connected psychiatric disability.  Additional 
evidentiary development was requested.  

Subsequently added to the record was a VA hospitalization 
report from April 1984 through April 1986 which shows that 
the veteran was admitted for a period of observation and 
evaluation.  The final diagnoses were panic disorder, 
schizophrenia, residual type, history of alcohol dependence, 
mixed personality disorder, history of skull fracture, 1964, 
with frontal lobe damage, and arthritis of the cervical, 
lumbar, and sacral spine.  

The requested VA examination was conducted in March 1998 and 
April 1998.  On psychological examination in March 1998 the 
veteran reported that he experienced anesthesia of the 
fingers, hands, arms, legs, thighs, shoulder, and neck.  He 
also reported paresthesia of the right leg and arms; 
misidentification; jamais vu, déjà vu; depersonalization; 
visual and auditory hallucinations; hypnopompic 
hallucination; and decreased bad dreams, and nightmares that 
occurred twice per week.  He said that he had occasional 
feelings of ambivalence, depression, helplessness, 
worthlessness, shame, being at fault, loneliness, 
helplessness, and friendliness.  He admitted to more general 
or persuasive feelings of panic, guilt, failure, 
disappointment, frustration, anger, fear of seeing or hearing 
things not there, bitterness, and paradoxically, 
indifference.  He claimed adequate motivation and energy but 
impaired appetite, sleep and sexual drive.  

He claimed past feelings/intentions of doing harm to himself 
and others, but denied such feelings at this time.  He 
admitted that he was preoccupied with his physical and 
psychological problems.  

On examination the veteran's hygiene appeared satisfactory.  
His gait seemed somewhat slow.  While his overall motor 
behavior appeared generally within normal limits, he seemed 
to stretch out his arms over his head several times, possibly 
as a nervous habit.  His facial expressions were generally 
serious, and his eye contact was frequent and sustained.  He 
spoke in a moderate tone and at an average pace.  There was a 
pervasive hoarseness to his voice.  During the initiation of 
the examination, he uttered sounds usually associated with 
pain as he changed position.  These were less evident by the 
end of the session.  His motivation seemed generally 
adequate, but he refused to give details or symptoms of some 
of his Vietnam experiences.  He became tearful.  

Further, on a visuomotor task, he seemed unable to inhibit 
his tendency to remove his pencil from the paper though he 
was told to do otherwise.  Rapport appeared to be guarded.  
On a task involving the immediate recall of discrete bits of 
information, he performed within the normal range.  On a task 
requiring the storage, manipulation, and retrieval of similar 
information in short-term memory, he did much more poorly 
than would be expected, suggesting some possible cognitive 
inefficiency.  On a task tapping, he sustained attention and 
concentration.  As for responsive language, his performance 
suggested possible ideational dyspraxia.  As for expressive 
language, word omissions and substitutions were noted.  

His hand-writing showed no apparent dysgraphia; however, 
possible mild dysnomia with mild ideo-kinetic dyspraxia were 
apparent.  He was aware of his name, time of day, day of the 
week, date, and his situation.  However, he said that he 
thought they were in a place called Maryville.  As regards 
delayed verbal memory, the examiner noted that the veteran 
showed apparent moderate impairment that only partially 
benefited from prompting.  As regards delayed nonverbal, 
spatial memory, he showed no apparent deficit or impairment.  
His incidental memory seemed roughly intact.  In regard to 
his immediate delayed recall of prose, he did rather poorly.  


As for his long-term memory for everyday events, mild-to-
moderate impairment was apparent.  As for constructional 
praxis skill, moderate dyspraxia was thought to be evidence 
along with mild tremor and concreteness.  

His rate of thought seemed to be average and the continuity 
of his thought process appeared logical and coherent, but at 
times, somewhat concrete.  Intellectually, he seemed to be 
functioning in the low average to average range.  As for 
higher level cognitive skills as tapped by proverb 
interpretation, abstract inductive logical calculations, and 
social comprehension, the veteran showed mild-to-moderate 
impairment in each area.  His judgment and insight appeared 
fair.  

The examination report reflects that the veteran was given 
multiple psychiatric tests.  The examiner noted that his 
responses to the MMPI-2 might be indicative of a deliberate 
attempt to appear more dysfunctional that he was.  There was 
over-reporting and exaggeration of symptoms and problems in a 
"cry for help," or resistance to testing.  

The examiner added that there were other indices in the 
protocol that suggested he attempted to appear 
psychologically dysfunctional.  The examiner added that the 
patterns of responses obtained on the Millon Clinical 
Multiaxial Inventory-II (MCMI2) also showed over-reporting.  

The examiner stated that based on the results of the entire 
examination, the veteran's head trauma in 1965 probably had 
played a key role in his life.  His symptoms over the last 33 
years might represent an amalgamated and not atypical outcome 
of the initial head trauma in the motor vehicle accident, a 
possible second accident, and his exposure to combat stress 
in Vietnam.  The examiner added that the veteran's post-
traumatic brain syndrome would explain a plethora of symptoms 
and multiple and conflicting psychiatric diagnoses.  

Less clear, however, was the extent of present symptoms which 
were obscured by his apparent propensity to over-report and 
exaggerate his problems.  The examiner opined that even now, 
he might have rather pervasive, yet mild, neuropsychological 
and cognitive impairment, though his personality testing 
certainly mitigated determination of the degree of his 
impairments.  From the chart review, his medication and 
treatment compliance seemed questionable, and this poor 
compliance was thought to reflect cognitive impairments.  In 
spite of that picture, frontal lobe signs seemed to the 
examiner to be suggestive from anosmia, poor judgment, and 
motor impairment.  It did not appear that there had been a 
major intellectual decline based on two previous intellectual 
assessments.  

The examiner felt that the history and symptoms did not fit 
the diagnostic category of schizophrenia and could not be 
assigned in the presence of an organic history as apparently 
possessed by the veteran.  Any psychosis appeared to be 
associated with brain damage, and more likely when caused, or 
aggravated, by apparent heavy alcohol usage.  The examiner 
stated that the veteran's social and industrial adaptability 
had been adversely impacted by his apparent head injury and 
sequelae, and compounded by possible alcohol and substance 
abuse.  

The examiner added that the veteran's head and back injury, 
while mild, probably could have been amenable to 
rehabilitation had such an intervention been attempted at a 
time more proximate to the injury.  However, the apparent 
lack of neuropsychological assessment and rehabilitation over 
the last 33 years, as well as his substance usage, had 
possibly left him sufficiently impaired at this point, in 
higher order cognitive ability and emotional control, so that 
his ability to work with others, under supervision, in a work 
environment with deadlines, time pressure, and goal setting 
was apparently fairly limited.  

The examiner provided diagnosed impressions of alcohol 
dependence, by history; possible pain disorder associated 
with both psychological factors and general medical 
condition; cognitive disorder, due to head trauma; PTSD by 
history; probably noncompliance with treatment; and possible 
adverse effects of medication.  The veteran's GAF was listed 
as 55.  

On neurological examination, the veteran stated that he had 
headaches which began in the left temporoparietal area, and 
then became generalized.  Sometimes he experienced throbbing 
pain, sometimes steady pain, and sometimes intense pain and 
pressure.  The headaches might last from a few minutes to an 
entire day.  He used to have this kind of headaches more 
often, but lately, they had occurred less frequently.  He 
experienced these headaches about twice per week.  He did 
feel that they were more intense now than in the past.  He 
denied nausea, vomiting, diplopia, focal weakness, or 
numbness associated with headaches, although he did get 
photophobia at times.  He stated that he experienced 
dizziness which he described as being light-headed and seeing 
flashes of light.  

On examination the veteran was alert and oriented to time, 
place, and person.  His recent and remote memory seemed to be 
intact.  Immediate recall was three out of three, but delayed 
recall was zero out of three.  His performance on 
similarities testing was fairly good, while performance on 
proverb interpretation was poor.  His insight and judgment 
were fair.  Cranial nerves examination was remarkable to 
anosmia.  Taste sensation was impaired partially.  He could 
appreciate the taste of salt but no other flavors.  Cranial 
nerves II-XII were intact.  The diagnosis was post concussion 
syndrome with headaches, dizziness, and probable mild 
cognitive function deficit.  

Also added to the record were VA outpatient treatment records 
which reflect that on March 30, 1998, the veteran was seen 
for complaints of muscle spasms to the right shoulder area x 
6 days.  On examination he smelled strongly of alcohol.  
Diagnostic impressions were alcohol abuse, arthritis, and 
anxiety disorder.  

On September 22, 1998, the veteran came in for a medcheck.  
He had no complaints of any side effects from his 
medications, but stated that he had not been taking them for 
2 months because he did not receive refills from the 
pharmacy.  He was evasive on the issue of alcohol 
consumption.  He denied any illicit drug use.  He said that 
he slept about one hour per night and had a fair appetite.  

His affect was a little depressed.  He reported that he had 
ideas of harm towards others about one week prior, but none 
on the day of examination.  He had ideas of self harm about 
one month earlier, but not on the day of examination.  He 
said that he heard voices on occasion and was sometimes 
paranoid.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

DC 8045 contemplates brain disease due to trauma.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
DC 8045 (2000).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," including even mental illness not 
attributable to service-connected PTSD.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996). A GAF 
score of 55 (actually the range of scores from 51 to 60) is 
for "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV, cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether  a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001).


Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475; 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(which had held that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099.  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
substantially fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  A review of the 
rating actions, statement of the case (SOC) and supplemental 
statements of the case (SSOCs) in the appellant's appeal 
reflects that summaries of the most significant laws and 
regulations, and the bases for the RO's determination, were 
provided during the appeal process.  The Board concludes that 
the discussions in the rating decision, the SOCs and the 
SSOCs informed the veteran of the information and evidence 
needed to substantiate the claim, and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Neither the veteran nor his representative have 
made reference to any unobtained evidence that might aid this 
claim or that might be pertinent to the bases for the denial.  
The RO requested all relevant treatment records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and was asked to 
assist in obtaining the evidence.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. §§ 5103, 
5103A) (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In any event, any deficiencies which may exist in the duty to 
assist process have been rendered moot as the Board's 
determination in the claim for the current appellate review 
constitutes a total grant of the benefit sought on appeal.  


Analysis

As the Board noted earlier, the criteria for evaluation of 
psychiatric disorders changed effective November 7, 1996; in 
other words, during the course of the veteran's pursuit of 
his claim.  He is entitled to those criteria which are more 
favorable to him.  Of course, the amended criteria cannot be 
applied to his case prior to their effective date of November 
7, 1996.  DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay v. 
Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

The Board notes that the veteran's service-connected 
neuropsychiatric disability is rated under both DCs 8045 and 
9400.  Application of the pertinent governing criteria 
recited earlier for rating brain disease due to trauma does 
not permit assignment of an evaluation in excess of 10 
percent under DC 8045.  The veteran's current 70 percent 
evaluation is predicated on the basis of those criteria for 
rating psychiatric disabilities.  Accordingly, the Board's 
focus is directed to those criteria for rating mental 
disorders recited earlier.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability, from the time of the date 
of claim, September 21, 1989.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
old rating criteria are more favorable to the veteran, and 
that with resolution of reasonable doubt in the appellant's 
favor, the clinical history and findings reflect that a 100 
percent rating for the service-connected psychiatric 
disability is warranted.  


In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
held that the criteria in 38 C.F.R. § 4.132, DC 9411 (1996) 
for a 100 percent total rating were each independent bases 
for granting a total evaluation.  

As indicated above, the Board finds that the old rating 
criteria are more favorable to the veteran.  The record shows 
that throughout the appeal process the veteran has exhibited 
severe psychiatric symptomatology.  He has been hospitalized 
repeatedly over the years for his psychiatric problems, and 
it is the Board's determination that he has been shown to be 
demonstrable unable to maintain or retain employment since 
this claim was filed in 1989.  

Specifically, it is noted that while it was noted on numerous 
occasions over the years that the veteran was alert, 
cooperative, and oriented, such acceptable behavior was not 
long-standing.  VA examinations and hospital reports from 
1989 through the present time support the finding that he, 
for the most part, has lived in a state of anxiety, 
nervousness, sleep disturbance, and anger, during the time of 
period in question.  

Most recently, at the time of VA examination in March 1998, 
the veteran's complaints included visual and auditory 
hallucinations, sleep disturbance, and feelings of 
depression, helplessness, worthlessness, and loneliness.  He 
admitted to feelings of panic, guilt, failure, frustration, 
and anger.  

There was memory impairment and mild to moderate impairment 
in cognitive skills to include proverb interpretations, 
calculations, and social comprehension.  It was opined by the 
examiner that the veteran's employment opportunities were 
fairly limited, even though there was some evidence that he 
over-reported and exaggerated some symptoms.  



Based on the March 1998 examination, the examiner found that 
the veteran exhibited a GAF score of 55 which, as indicated 
above, reflects "moderate" symptoms or "moderate" 
difficulty in social or occupational functioning.  

Although the GAF rating reflects moderate symptoms, the Board 
finds that the foregoing examination results, as well as the 
clinical history, reflect that the veteran is unemployable.  
The VA examiner also acknowledged that the veteran, due to 
his psychiatric disabilities, was virtually unable to 
undertake any meaningful employment.  

The evidence demonstrating symptomatology meeting the rating 
criteria is of greater probative value than a general 
representation of level of impairment due to psychiatric 
disability indicated by the assignment of a GAF score.  

Therefore, after weighing the evidence of record in the 
opinion of a VA examiner, for the reasons indicated, the 
Board finds that the disability picture presented 
demonstrates that the veteran's post concussion syndrome 
associated with trauma to the brain, panic disorder, 
schizophrenia, headaches, dizziness, and post-traumatic 
stress disorder (PTSD) makes him demonstrable unable to 
maintain or retain employment, so as to warrant a 100 percent 
rating when all reasonable doubt is resolved in the veteran's 
favor.  

The 100 percent rating is effective from September 21, 1989, 
the date that this appeal ensued.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, DC 9411 (1996).  

As the Board has found that the veteran in entitled to a 100 
percent rating under the old criteria through the entire 
appeal period, the Board need not explore the propriety of 
rating the veteran under the revised criteria.  See 
VAOPGCPREC 3-2000, at 5 (April 10, 2000).  



ORDER

Entitlement to a 100 percent rating for post concussion 
syndrome associated with trauma to the brain, panic disorder, 
schizophrenia, headaches, dizziness, and PTSD is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

